UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 24, 2017 SOUTHERN MISSOURI BANCORP, INC. (Exact name of Registrant as specified in its Charter) Missouri 000-23406 43-1665523 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 2991 Oak Grove Road, Poplar Bluff, Missouri (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(573) 778-1800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under anyof the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 1 4d-2(b) under the Exchange Act (17 CFR 240.1 4d-2(b)) ☐ Pre-commencement communications pursuant to Rule 1 3e-4(c) under the Exchange Act (17 CFR 240.1 3e-4(c)) Item 2.02 Results of Operations and Financial Condition On April 24, 2017, Southern Missouri Bancorp, Inc., the parent corporation of Southern Bank, issued a press release announcingpreliminary third quarter of fiscal 2017 results and a quarterly dividendof $0.10 per common share.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and incorporated by reference herein. Southern Missouri Bancorp, Inc.will host a conference call to review the information provided inthe press release referred to above on Tuesday,April 25, 2017, at 3:30 p.m., central time (4:30 p.m., eastern). The call will be available live to interested parties by calling 1-888-339-0709 in the United States (Canada: 1-855-669-9657, international: 1-412-902-4189). Following the call, telephone playback will be available one hour following the conclusion of the call, through May 8, 2017. The playback may be accessed by dialing 1-877-344-7529 (Canada: 1-855-669-9658, international: 1-412-317-0088), and using the conference passcode 10106074. Participants should ask to be joined into the Southern Missouri Bancorp (SMBC) call. 2 Item 9.01Financial Statements and Exhibits (d) Exhibits Press release dated April 24, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHERN MISSOURI BANCORP, INC. Date: April 25, 2017 By: /s/ Greg A. Steffens Greg A. Steffens President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Press Release datedApril 24, 2017 4
